[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                       NOV 7, 2008
                           No. 07-14769              THOMAS K. KAHN
                       Non-Argument Calendar             CLERK
                     ________________________

                 D. C. Docket No. 99-07677-CV-DTKH

AMBROSIA COAL AND CONSTRUCTION COMPANY,
a Pennsylvania corporation,

                                                               Plaintiff-
                                                      Counter-Defendant-
                                                               Appellee,

                              versus

HECTOR CARLOS PAGES MORALES, et al.,


                                          Defendants-Cross-Defendants,

ISLA VERDE BEACH HOTEL & CASINO S.E., et al.,

                                                             Defendants,

SMALL CORPORATE SERVICES, et al.,


                                         Defendants-Counter-Claimants-
                                         Cross-Claimants,

GREEN ISLE PARTNERS LTD., S.E.,
GREEN ISLE-GP LTD., S.E.,
ACES GREEN ISLE GP, INC.,

                                                                          Defendants-
                                                                    Cross-Defendants-
                                                                          Appellants.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (November 7, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      This appeal is from the district court’s orders of October 2, 2006 and

October 1, 2007, which collectively rejected appellants’ applications for

“reasonable costs and attorney’s fees” pursuant to Fla. Stat. § 768.79, “excess

costs, expenses, and attorney’s fees pursuant to 28 U.S.C. § 1927, and sanctions, in

the form of attorney’s fees and costs, pursuant to the district court’s inherent

power. Appellants contend that the district court misapplied §§ 768.79 and 1927 to

the facts before it and therefore abused its discretion in denying their applications.

      We are not persuaded. We conclude that the court properly read the case

law interpreting § 768.79 and rightly concluded that appellants failed to satisfy its

no-liability judgment with prejudice requirement. The court also understood what

                                           2
must be shown to obtain sanctions under § 1927 and the court’s inherent power

and committed no abuse of discretion in refusing to impose the sanctions

appellants requested.

      AFFIRMED.




                                         3